Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-21-00277-CV

                              IN THE INTEREST OF M.C.L.V., a Child
                                          Appellants

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-PA-01657
                            Honorable Kimberly Burley, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 8, 2021

DISMISSED FOR LACK OF JURISDICTION

           On July 8, 2021, appellant filed a notice of appeal stating her intent to appeal a final decree

of termination signed on June 10, 2021. The clerk’s record was filed on July 26, 2021. Although

the clerk’s record contains the judge’s notes, the clerk’s record does not contain an order

terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV, 2013 WL 3804585,

at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (stating judge’s notes do not constitute a

final, appealable order) (mem. op.). In response to this court’s inquiry, the trial court clerk

confirmed the trial court has not received a final order. “[A]n appeal may be prosecuted only from

a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because

no final order of termination has been entered in the underlying case, this court ordered appellant

to show cause in writing why this appeal should not be dismissed for lack of jurisdiction. Appellant
                                                                                                       04-21-00277-CV


did not file a response showing that we have jurisdiction over this appeal. Having confirmed the

record does not contain a final order of termination, we must dismiss this appeal. 1 Accordingly,

this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                             PER CURIAM




1
    This dismissal does not prevent appellant from later pursuing a timely appeal from a final judgment in this case.


                                                           -2-